Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-29-2002

USA v. Brown
Precedential or Non-Precedential:

Docket 1-1924




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Brown" (2002). 2002 Decisions. Paper 54.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/54


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NON-PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                          No. 01-1924




                    UNITED STATES OF AMERICA

                                 v.

                         STEVEN BROWN,

                                 Appellant




    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF PENNSYLVANIA

                   (Dist. Court No. 95-92-03)
        District Court Judge: Clarence C. Newcomer




           Submitted Under Third Circuit LAR 34.1(a)
                        January 17, 2002

Before: ALITO and ROTH, Circuit Judges, and SCHWARZER, Senior District
Judge.

               (Opinion Filed: January 29, 2002)




                MEMORANDUM OPINION OF THE COURT



PER CURIAM:
          Because we write for the benefit of the parties, the background
of the appeal
is not set out.
          We reject defendant's argument that he was entitled to a
downward
departure. Under Federal Rule of Criminal Procedure 35(b), a district
court "may reduce
a sentence to reflect a defendant's subsequent substantial assistance in
investigating or
prosecuting another person, in accordance with the guideline and policy
statements issued
by the Sentencing Commissions under 28 U.S.C.    994." The record is clear
that the
District Court gave due consideration to the assistance provided by the
defendant,
determined that he did not provide substantial assistance as required by
Rule 35(b), and
exercised its discretion to sentence the defendant within the appropriate
range provided
by the Sentencing Guidelines.
           This Court lacks jurisdiction to review a district court's
discretionary
refusal to depart downward. See, e.g., United States v. McBroom, 124 F.3d
533, 541 n. 9
(3d Cir. 1997); United States v. Mummert, 34 F.3d 201, 205 (3d Cir. 1994).
Accordingly,
appellate jurisdiction is lacking, and we dismiss defendant's appeal.